     Aaron Lipton
 1
     Law Offices of Aaron Lipton
 2   7960 B Soquel Drive, no. 156
     Aptos, CA 95003
 3   Tel: 831-687-8711
     aaron@lipton-legal.com
 4

 5

 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10
                                                         Case No.: 20-50286-SLJ
     In re:
11

12
                                                         Chapter 13
     HESS, Michael
13
     HESS, Angel
14
                                                         PRE HEARING STATEMENT
15                                                       [CERTIFICATE OF SERVICE]
     Debtors
16

17
              On August 31, 2020, Debtor’s Motion to Value Collateral was heard by the Court.
18

19
     Debtors and secured creditor Bank of the West appeared by telephone. At that hearing, the

20   parties discussed certain document production relevant to resolving the motion, and the matter
21
     was continued to October 8, 2020.
22
              Prior the October hearing, Debtors provided secured creditor with documentation they
23
     believe to be responsive to secured creditor’s objections; to wit, accounting statements regarding
24

25   the accounts receivable related to Debtor’s business, documents related to Debtors’ collection

26   attempts and processes, and a declaration providing further background and explanation.
27

28

                                                     1


     Case: 20-50286       Doc# 46     Filed: 11/05/20     Entered: 11/05/20 18:36:06      Page 1 of 3
     Creditor requested time to review those documents. The October hearing was continued to
 1

 2   permit Creditor to review the documents provided and for the parties to work on settlement.

 3          Following the hearing, Debtors reached out to Creditor to attempt to discuss resolving the
 4
     issue. Creditor had previously discussed assignment of the accounts as a way of resolving the
 5
     difference, and Debtors communicated their interest in such an arrangement. Debtors counsel
 6

 7
     attempted to reach creditor’s counsel to discuss the declaration and work on a resolution.

 8          Unfortunately, no response was produced until November 5, 2020. Via email, creditor
 9   counsel appeared to raise new questions in response to Debtor’s declaration and exhibits,
10
     furnished over a month ago.
11
            While Debtors would prefer to resolve this matter with creditor, it does not appear that
12

13   any meaningful progress towards a stipulation has occurred. Therefore, Debtors intend to

14   request the Court set this matter for an evidentiary hearing.
15

16
     Dated: November 5, 2020                       /s/ Aaron Lipton
17                                                         Attorney

18

19

20

21

22

23

24

25

26

27

28

                                                      2


     Case: 20-50286       Doc# 46     Filed: 11/05/20     Entered: 11/05/20 18:36:06      Page 2 of 3
 1                                    CERTIFICATE OF SERVICE
 2          I am over the age of 18 years, not a party to the within cause; my business address is
 3   7960b Soquel Ave no. 156, Aptos, CA 95003. I am familiar with the processing of
 4   correspondence for mailing with the United States Postal Service.
 5          I served the within NOTICE OF HEARING ON MOTION TO VALUE PERSONAL
 6   PROPERTY by placing same in an envelope in the Trustee's internal mail collection system to
 7   be delivered by mail with the United States Postal Service with postage prepaid in a sealed
 8   envelope on November 5, 2020. Said envelopes were addressed as follows:

 9

10           [no addresses listed]

11

12           In addition to any paper copies served by U.S. Mail, registered ECF participants,

13   including parties who have requested Special Notice in this case, will receive an electronic copy

14   of the foregoing document when it has been filed with the Court.

15          I declare under penalty of perjury under the laws of the United States of America and of

16   the State of California that the foregoing is true and correct and that this declaration was

17   executed on November 5, 2020 at Santa Clara, California

18
     Dated: November 5, 2020                               /s/ Aaron Lipton
19                                                         Attorney
20

21

22

23

24

25

26

27

28

                                                       3


     Case: 20-50286       Doc# 46     Filed: 11/05/20      Entered: 11/05/20 18:36:06        Page 3 of 3
